DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-17 were previously pending and subject to a non-final action, hereinafter “the Non-Final,” dated July 10, 2020. In the response submitted on December 10, 2020, claims 13 and 17 were amended; and claims 1-12 and 14-16 were cancelled. Therefore, claims 13 and 17 are currently pending and subject to the following final action.
Response to Arguments
The following responses are directed to Applicant’s Response, hereinafter “the Response,” filed on December 10, 2020.
Applicant’s arguments on page 4 of the Response, concerning the previous rejection of claims 13-17 under 35 U.S.C. § 112(b) have been fully considered and found persuasive in view of amended claim 13.  
Applicant’s arguments on pages 5 thru 7 of the Response, concerning the previous rejection of claims 1 thru 17 under 35 U.S.C. § 101 have been fully considered but are not found persuasive.
The following statements have been taken from pages 6 and 7 of the Response regarding Step 2A—Prong II, “For the sake of argument, however, to the extent the claims are directed to an exception, they certainly are directed to a practical application under Step 2A, Prong Two. In other words, claim 13 recites as a whole a record consolidation server configured to store a first travel record associated with Passenger Name Record (PNR) information for a commercial flight and a second travel record associated with a trip request identifier for a non-commercial (charter) flight as well as non-commercial travel information from added privately arranged transportation or accommodations, to determine that the first travel record references has two itinerary identifiers and the second travel record two as well, and then determine that a “double-match” exists between the pair such that the records can be safely consolidated. The claimed invention bears comparison to PEG Example 42, “Method for Transmission When Medical Records are Updated.” There, a server stores medical information about a patient’s condition, converts updated information input by a user in a non-standardized form to a standardized format, generates a message, and transmits the message. The updated patient information is first converted into standardized format and then stored in the collection of medical records on one or more devices. The messages transmitted ensure that health care providers have immediate notice and access to changes to adapt diagnostic and treatment strategy. As a whole, the claim, which teaches how to consolidate records into a single usable format, is drawn to a practical application. So too is the claimed invention. It can nowhere be assumed that the first and second travel records are in a format that can be integrated, i.e., consolidated. Overlap cannot, a priori, be assumed. The present invention teaches how the records can be integrated if the double-match condition exists, however.”
Examiner respectfully disagrees with the arguments above, because amended claim 13, under its broadest reasonable interpretation, continues to recite an abstract idea, i.e., consolidating travel records, under Step 2A—Prong I, without reciting additional element(s). Wherein, the process(es) to perform the abstract idea are methods of 
Delivering the consolidated travel record to a user. 
The preceding term(s)/phrase(s) has/have been taken directly from the claim(s). Wherein, the limitations located above are a certain method of organizing human activity encompassing fundamental economic practices and commercial interaction in the reservations industry. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the following limitation(s) to perform the abstract idea cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2106.04(a)(2)(III). For example: 
…consolidating…travel records of a journey having both a commercial flight and a charter flight;
storing in a first travel record structured to be associated with a Passenger Name Record…, wherein the first travel record contains a travel reservation from a commercial flight:
a first itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available commercial travel options; and
a second itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options
storing, in a second travel record structured to be associated with a trip request identifier from privately arranged, non-commercial travel reservations, wherein the second travel record contains first non-commercial travel reservation information comprising privately arranged transportation or accommodations:
a third itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available travel options; and
a fourth itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options; and
determining that the first itinerary identifier matches the third itinerary identifier, and determining that the second itinerary identifier matches the fourth itinerary identifier.
Moreover, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a record consolidation server,” (ii) “electronic travel records,” and (iii) “Global Distribution System,” are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application. For example, the specification discloses (i) as such without further disclosure. The specification further discloses (ii) as a first electronic travel record having information derived from publicly available travel options and a second electronic travel record having information derived from privately arranged travel options and each electronic travel record having unique itinerary identifiers. (PG Pub Specification, ¶ [0012] thru [0015]). The specification further (iii) as such without further disclosure. Accordingly, the additional elements merely serve to provide a general technological environment to carry out generic computer functions which merely amounts to instructions to “apply it” and amounts to no more than “generally linking” the use of the judicial exception to a particular technological environment. Accordingly, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 
	Regarding Applicant’s arguments of the claimed invention being analogous Example 42 of the PEG. Examiner agrees the processes of storing standardized patient information is analogous to the claimed invention of storing a PNR from a GDS and a Non-PNR from a Non-GDS. However, as claimed the invention fails to disclose additional elements that would it analogous to Example 42 of the PEG. For example, claim 13 recites:
“store, in a first travel record structured to be associated with a Passenger Name Record from a Global Distribution System, wherein the first travel record contains a travel reservation from a commercial flight: 
a first itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available commercial travel options, and
a second itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options;
store, in a second travel record structured to be associated with a trip request identifier from privately arranged, non-commercial travel reservations, wherein the second travel record contains first non-commercial travel reservation information comprising privately arranged transportation or accommodations:
a third itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available travel options; and
a fourth itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options; 
determines that the first itinerary identifier matches the third itinerary identifier, and determine that the second itinerary identifier matches the fourth itinerary identifier;
consolidate the first travel record and the second travel record into a consolidated travel record.”
Wherein, as claimed the invention does not recite an analogous additional element of “converting…the non-standardized updated information into a standardized format” as recited in Example 42. For example, the invention fails to disclose the process of converting the “first travel record structured to be associated with a Passenger Name Record from a Global Distribution System” and/or the “second travel record structured to be associated with a trip request identifier from privately arranged, non-commercial travel reservations” into a standardized format to be consolidated. Moreover, according to Applicant’s remarks on page 6 of the Response, i.e., “It can nowhere be assumed that the first and the second travel records are in a format that can be integrated, i.e., consolidated. Therefore, it appears Applicant is arguing a conversion of the first travel record and/or the second travel record must arise before consolidation occurs. However, in contrast to Example 42 of the PEG, claim 13 does not teach a conversion process. Moreover, claim 13 does not teach the additional elements of “automatically generating a message…whenever updated information has been stored” or “providing remote access over a network” as disclosed in Example 42. Moreover, Applicant should note that 
The following statements have been taken from pages 6 and 7 of the Response regarding Step 2B: “Further, for the sake of argument, to the extent the claims are considered under Step 2B, they recite additional elements that are significantly more than a judicial exception. At a minimum, Applicant respectfully suggests that the USPTO cannot “readily conclude” that the claimed invention as a whole are WURC and reflect elements “widely prevalent or in common use”. Further, it must be kept in mind that the claimed invention is directed to improved computer functionality, including enhancing database integrity. For the reasons given above, all pending claims are patentable under Section 101 and Applicant respectfully requests withdrawal of the rejections thereunder.”
Regarding Step 2B, Examiner acknowledges the additional elements, i.e. (i) thru (iii) above, contain an execute instructions to perform the abstract idea. However, the additional elements, i.e., (i), (ii), and (ii) to perform the emphasized functions in Step 2A – Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components cannot provide an inventive step. Moreover, Applicant should note well-understood, routine, and (i), (ii), and/or (iii), improves the functioning of a computer or improves any other technology. Their collective functions, i.e., storing, comparing, consolidating, and displaying data and determining operations to be performed, merely provide conventional computer implementation. Accordingly, the improvement consideration, i.e., an overlap of the WURC activity consideration, provides indication that the additional elements when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, as will be further discussed below in the detailed § 101 rejection, independent claim 13 is ineligible subject matter under 35 U.S.C. § 101. Consequently, Applicant’s arguments are not found persuasive. 
Applicant’s arguments on Pages 8 and 9 of the Response, concerning the previous rejection of claims 13 and 17 under 35 U.S.C. § 103 and have been fully considered and have been found persuasive in view of the amended claims.
The following statements have been taken from pages 8 and 9 of the Response regarding the previous § 103 rejection of independent claim 13 and dependent claim 17, “…neither Alberola nor Stoltenberg show or suggest, as recited in claim 13, as amended, numerous limitations including “store, in a second travel record structured to be associated with a trip request identifier from privately arranged, non-commercial travel reservations, wherein the second travel record contains first noncommercial travel reservations from a charter flight and contains second non-commercial travel reservations comprising privately arranged transportation or accommodations.” Moreover, claim 13 has been amended to recite: 
“A system for consolidating electronic travel records of a journey having both a commercial flight and a charter flight, the system comprising: a record consolidation server configured to:
“store, in a first travel record structured to be associated with a Passenger Name Record from a Global Distribution System, wherein the first travel record contains a travel reservation from a commercial flight: 
a first itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available commercial travel options, and
a second itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options;
store, in a second travel record structured to be associated with a trip request identifier from privately arranged, non-commercial travel reservations, wherein the second travel record contains first non-commercial travel reservation information comprising privately arranged transportation or accommodations:
a third itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available travel options; and
a fourth itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options; 
determines that the first itinerary identifier matches the third itinerary identifier, and determine that the second itinerary identifier matches the fourth itinerary identifier;
consolidate the first travel record and the second travel record into a consolidated travel record; and
deliver the consolidated travel record to a user.”
While the prior art teaches some aspects and features of independent claim 13, the Examiner emphasizes the unique combination of features as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for combining or otherwise modifying the available prior art to arrive at the claimed invention. The combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias. 
The closest prior art made of record for claim 13 is previously cited U.S. Patent Application Publication No. 2015/0347408 to Fontebride et al., hereinafter, Fontebride. Fontebride discloses “methods, apparatus, and computer program products for managing an extended record data structure in a content management system.” (Fontebride, Abstract). Wherein, Fontebride teaches a system receiving standard content data (i.e, standard PNR from a GDS) and non-standard content data (i.e., non-standard PNR data from non-commercial sources). (Fontebride, Figure 2: Standard Content Provider Systems 4, Non-Standard Content Provider Systems 5, Standard Record Data Structure 90, and Non-Standard Record Data Structure 91; Figure 3: Standard PNR 90 and Non-standard PNR 91; and ¶ [0091]). Moreover, Fontebride teaches merging the standard and non-standard PNRs comprising record identifiers into an extended travel record ETR to be displayed in a same view. (Fontebride, Figure 3: ETR 9, Standard PNR 90 and Non-th travel record, is derived from GDS and Non-GDS record identifiers, i.e., a first, a second, a third, a fourth,…, a nth itinerary identifier. (Fontebride, ¶¶ [0005], [0009], and [0066]). 
The next closest prior art made of record for claim 13 is newly cited U.S. Patent Application Publication No. 2011/0137666 to Zuida et al., hereinafter Zuida. Wherein, Zuida teaches “a method and a system for aggregating travel solutions from a plurality of travel sources.” (Zuida, Abstract). Zuida further teaches the travel sources comprise companies that include “railway companies, bus companies, helicopter companies, and airlines…” (Zuida, Figure 6: domestic basket 630 and 640; and ¶ [0033]). Accordingly, Zuida teaches “a journey having both a commercial flight and a charter flight.”
The next closest prior art made of record for claim 13 is previously cited U.S. Patent Application Publication No. 2015/0294234 to Alberola et al., hereinafter Alberola. Wherein, Alberola teaches an “aggregation module” that merges segment data into a single PNR from multiple PNRs associated with a user. (Alberola, Figure 5: PNR 74, 75, 76, and aggregation record 78; and Abstract). 
The next closest prior art made of record for claim 13 is newly cited U.S. Patent Application Publication No. 2002/0152100 to Chen et al., hereinafter Chen. Wherein, Chen discloses “a super passenger name record (PNR)” that merges travel records from airlines, car rentals, and hotels into a single booking record along with the standard PNR 
Yet, Fontebride, Zuida, Alberola, Chen, or in combination with one another, or in combination with previously cited art, do not teach or suggest independent claim 13. For example, the prior art fails to teach the following executed by the current claimed invention: 
 “store, in a first travel record structured to be associated with a Passenger Name Record from a Global Distribution System, wherein the first travel record contains a travel reservation from a commercial flight: 
a first itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available commercial travel options, and
a second itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options;
store, in a second travel record structured to be associated with a trip request identifier from privately arranged, non-commercial travel reservations, wherein the second travel record contains first non-commercial travel reservation information comprising privately arranged transportation or accommodations:
a third itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available travel options; and
a fourth itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options; 
determines that the first itinerary identifier matches the third itinerary identifier, and determine that the second itinerary identifier matches the fourth itinerary identifier.”
Wherein, the prior art does not disclose a first travel record associated with a PNR from a GDS and a second travel record associated with a trip request identifier privately arranged, non-commercial travel comprising both commercial and non-commercial itinerary identifiers. The prior art discloses aggregating travel records into a extend travel record based on itinerary identifiers, i.e., record locators, from disparate sources, i.e., standard PNR from a GDS and non-standard PNR from private sources. See Fontebride above. However, the prior art does not teach storing a travel record associated with a PNR from a GDS comprising itinerary identifiers of “a trip derived from publicly available commercial travel options…and a trip derived from privately arranged, non-commercial travel options.” Moreover, the prior art does not teach a storing travel record associated with a “request identifier from privately arranged, non-commercial travel reservations” comprising itinerary identifiers of “a trip derived from publicly available travel options…and a trip derived from privately arranged, non-commercial travel options.” Wherein, the prior art does not teach a travel record associated with a PNR from a GDS having an itinerary identifier from privately arranged, non-commercial travel options. Accordingly, the prior art fails to teach “determining that the first itinerary identifier matches the third itinerary identifier, and determine that the second itinerary identifier matches the fourth itinerary identifier,” because the prior art fails to teach each itinerary identifier associated with the travel records. Therefore, Applicant’s arguments are persuasive in view of the amended claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13 and 17 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).
Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 13 and 17 are directed to a system, i.e., a machine. Accordingly, claims 13 and 17 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 



Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 13, the claim, under its broadest reasonable interpretation, is directed to an abstract idea of consolidating travel records. Wherein, the processes to perform the abstract idea are methods of organizing human activity. The following limitations recite a method of organizing human activity:
delivering the consolidated travel record to a user. 
The preceding term(s)/phrase(s) has/have been taken directly from the claim(s). Wherein, the limitations located above are a certain method of organizing human activity encompassing fundamental economic practices and commercial interaction in the reservations industry. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the following limitation(s) to perform the abstract idea cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2106.04(a)(2)(III). For example: 
…consolidating…travel records of a journey having both a commercial flight and a charter flight
storing in a first travel record structured to be associated with a Passenger Name Record…, wherein the first travel record contains a travel reservation from a commercial flight:
a first itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available commercial travel options; and
a second itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options
storing, in a second travel record structured to be associated with a trip request identifier from privately arranged, non-commercial travel reservations, wherein the second travel record contains first non-commercial travel reservation information comprising privately arranged transportation or accommodations:
a third itinerary identifier that uniquely identifies a set of travel information for a trip derived from publicly available travel options; and
a fourth itinerary identifier that uniquely identifies a set of travel information for a trip derived from privately arranged, non-commercial travel options; and
determining that the first itinerary identifier matches the third itinerary identifier, and determining that the second itinerary identifier matches the fourth itinerary identifier.


Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 

Regarding independent claim 13, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “a record consolidation server,” (ii) “electronic travel records,” and (iii) “Global Distribution System,” are all recited at a high-level of generality such that they do not transform the exception into a patent eligible application. For example, the specification discloses (i) as such without further disclosure. The specification further discloses (ii) as a first electronic travel record having information derived from publicly available travel options and a second electronic travel record having information derived from privately arranged travel options and each electronic travel record having unique itinerary identifiers. (PG Pub Specification, ¶ [0012] thru [0015]). The specification further discloses (iii) as such without further disclosure.
Consequently, although the additional elements (i) thru (iii) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers and the Internet, to carry out the generic "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein the additional elements, under their broadest reasonable interpretation in light of the specification, are all cited at a high level of generality. Such that, when view as a whole/ordered combination, additional elements (i) and (iii) amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
claim 13 is not integrated into a practical application. Consequently, claim 13 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 

Regarding independent claim 13, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A – Prong II, the additional elements, i.e., (i) thru (iii) to perform the emphasized functions in Step 2A – Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Consequently, independent claim 13 is ineligible subject matter under 35 U.S.C. § 101.



Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding dependent claim 17, the limitations of the dependent claim, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” Wherein, claim 17 further recites and refines the abstract idea and does not recite any additional element(s) other than those previously analyzed in claim 13. For example: 
Claim 17 recites wherein the travel information based on privately arranged, non-commercial travel options is associated with a charter flight, a bus, a helicopter, or campsite accommodations. 
Therefore, the preceding claim, when viewed as a whole and ordered combination, recites and refines the same abstract idea as disclosed in claim 13 by virtue of dependence. Accordingly, this claim does not change the analysis already presented above in regards to claim 13. Therefore, for the same reasons in Step II – Prong 2, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea. Consequently, dependent claim 17 is directed to an abstract idea and has been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
The dependent claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, claim 17 does not recite any additional elements. Therefore, for the same reasons in the dependent claim 17 is not eligible subject matter under 35 U.S.C. § 101.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-9174.  The examiner can normally be reached on 7:30 am - 4:30 pm CST, Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner 
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628